Case: 20-10558     Document: 00515824311         Page: 1     Date Filed: 04/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                          April 16, 2021
                                  No. 20-10558
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Joshua Joel Moore,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-358-1


   Before Jones, Barksdale, and Stewart, Circuit Judges.
   Per Curiam:*
          Joshua Joel Moore pleaded guilty, pursuant to a written plea
   agreement, to conspiracy to possess, with intent to distribute, a mixture and
   substance containing a detectable amount of methamphetamine, in violation
   of 21 U.S.C. §§ 846, 841(a)(1) and (b)(1)(C). He was sentenced to, inter alia,


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10558     Document: 00515824311           Page: 2   Date Filed: 04/16/2021




                                    No. 20-10558


   168-months’ imprisonment, a term at the bottom of the advisory Sentencing
   Guidelines range. Moore challenges his sentence, asserting: it exceeds the
   statutory-maximum punishment; the district court made an arithmetic error
   at sentencing when it failed to reduce his sentence to account for time-served
   prior to sentencing; and his sentence is procedurally and substantively
   unreasonable.
          We must first address whether Moore’s appeal is barred by the
   appeal-waiver in his plea agreement. In that agreement, Moore waived his
   right, inter alia, to appeal his sentence, except for: the statutory maximum
   punishment’s being exceeded; an arithmetic error at sentencing; challenging
   the voluntariness of his plea or the waiver; and a claim of ineffective
   assistance of counsel.
          Our court reviews de novo “whether an appeal waiver bars an appeal”.
   United States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). In doing so, a two-
   step inquiry is employed, determining: first, “whether the waiver was
   knowing and voluntary”; and second, “whether the waiver applies to the
   circumstances at hand, based on the plain language of the agreement”.
   United States v. Bond, 414 F.3d 542, 544 (5th Cir. 2005).              Moore
   acknowledges he knowingly-and-voluntarily agreed to the plea agreement’s
   containing the appeal-waiver. Therefore, the enforceability of the waiver
   depends on step two of the inquiry. See id. at 544.
          Moore contends that, under the plain language of his plea agreement,
   he is entitled to appeal because the district court imposed a sentence above
   the statutory-maximum. He asserts he was sentenced above the 20-year
   statutory-maximum, because the court ordered that his 168-month federal
   sentence run consecutively to the 28-year sentence subsequently imposed in
   his state-parole-revocation case. “The language in [an] appellate waiver
   must be afforded its plain meaning in accord with the intent of the parties at




                                         2
Case: 20-10558     Document: 00515824311           Page: 3   Date Filed: 04/16/2021




                                    No. 20-10558


   the time the plea agreement was executed.” United States v. Cortez, 413 F.3d
502, 503 (5th Cir. 2005). Without any indication that the parties to the plea
   agreement intended otherwise, as in this instance, “a sentence exceeding the
   statutory maximum punishment” will have its “ordinary and natural
   meaning” of “the upper limit of punishment that Congress has legislatively
   specified for violations of a statute.” Id. (internal quotation marks and
   citation omitted). Accordingly, our court looks to the sentencing limit
   specified in Moore’s federal-charging statute: a maximum punishment of 20-
   years’ imprisonment. 21 U.S.C. §§ 841(b)(1)(C), 846. Moore’s federal
   sentence does not exceed this limit; thus, he was not sentenced above the
   statutory-maximum punishment and he may not bring an appeal under this
   exception. See Bond, 414 F.3d at 544; Cortez, 413 F.3d at 503.
          Moore next asserts the court made an arithmetic error at sentencing
   when it failed, pursuant to 18 U.S.C. § 3585, to reduce his sentence to
   account for his time spent in federal custody prior to sentencing. Where, as
   here, “the record does not suggest that the parties intended the term
   ‘arithmetic error’ in the appeal waiver to have any special meaning, [our
   court] construe[s] it to mean simply ‘an error involving a mathematical
   calculation’”. United States v. Minano, 872 F.3d 636, 636 (5th Cir. 2017)
   (citation omitted). Section 3585 does not authorize a district court to award
   such credit at sentencing. United States v. Wilson, 503 U.S. 329, 333 (1992).
   Instead, the Attorney General computes credit under § 3585, after a
   defendant begins his sentence. Id. at 333–34. Accordingly, failure to award
   credit under § 3585 cannot be considered a mathematical error, and Moore
   may not pursue an appeal under this exception. See Minano, 872 F.3d at 636–
   37.
          In the alternative, Moore contends that, even if this court decides his
   appeal-waiver applies, it should allow him to appeal based on the miscarriage-
   of-justice exception recognized in other circuits. Our court, however, has



                                         3
Case: 20-10558      Document: 00515824311          Page: 4   Date Filed: 04/16/2021




                                    No. 20-10558


   declined to explicitly adopt or reject this exception. United States v. Barnes,
   953 F.3d 383, 389 (5th Cir.), cert. denied, 141 S. Ct. 438 (2020). We decline
   to decide whether we should adopt this exception here, because Moore’s
   substantive claims are relatively standard challenges that do not fall within a
   miscarriage-of-justice exception. See United States v. Andis, 333 F.3d 886,
   891–92 (8th Cir. 2003); United States v. Khattak, 273 F.3d 557, 562–63 (3rd
   Cir. 2001). (Therefore, they are barred by the appeal-waiver. See Bond, 414
F.3d at 544–46.)
          DISMISSED.




                                         4